       Case 1:05-cr-00351-LJO Document 135 Filed 09/09/21 Page 1 of 3


1    HEATHER E. WILLIAMS (SBN 122664)
     Federal Defender
2    JAYA C. GUPTA (SBN 312138)
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    CESAR ROMERO
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                     No. 1:05-cr-00351-LJO-SKO
12                   Plaintiff,                    STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER THEREON
13           v.
                                                   DATE: Sept. 24, 2021
14    CESAR ROMERO,                                TIME: 2:00 p.m.
                                                   COURT: Hon. Erica P. Grosjean
15                   Defendant.
16
17
18
19          IT IS HEREBY STIPULATED by and between Kimberly A. Sanchez, Assistant U.S.

20   Attorney and Jaya Gupta, Assistant Federal Defender and attorney for the defendant, Cesar

21   Romero, that the status conference hearing on a supervised release violation set for September

22   10, 2021 at 2:00 p.m. before the Honorable Erica P. Grosjean, U.S. Magistrate Judge, be

23   continued to September 24, 2021 at 2:00 pm.

24          //

25          //

26          //

27          //

28



     STIPULATION AND [PROPOSED] ORDER
       Case 1:05-cr-00351-LJO Document 135 Filed 09/09/21 Page 2 of 3


1           The defense requests additional time to discuss and consider a proposed resolution. The
2    parties believe that the requested time will be sufficient to ascertain whether this case will
3    resolve via contested hearing or an admission.
4           IT IS SO STIPULATED.
5
6     Dated: September 9, 2021
                                                         /s/ Jaya C. Gupta
7                                                        JAYA C. GUPTA
8                                                        Assistant Federal Defender

9                                                        Counsel for Defendant Cesar Romero

10
      Dated: September 9, 2021
11                                                       /s/ Kimberly A. Sanchez
                                                         KIMBERLY A. SANCHEZ
12                                                       Assistant United States Attorney
13
                                                         Counsel for Plaintiff
14                                                       United States of America

15
16
17
18
19
20
21
22
23
24
25
26
27
28



     STIPULATION AND [PROPOSED] ORDER
       Case 1:05-cr-00351-LJO Document 135 Filed 09/09/21 Page 3 of 3


1    HEATHER E. WILLIAMS (SBN 122664)
     Federal Defender
2    JAYA C. GUPTA (SBN 312138)
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    CESAR ROMERO
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                    No. 1:05-cr-00351-LJO-SKO
12                   Plaintiff,                   ORDER
13           v.                                   DATE: Sept. 24, 2021
                                                  TIME: 2:00 p.m.
14    CESAR ROMERO,                               COURT: Hon. Erica P. Grosjean
15                   Defendant.
16
17
18
19                                               ORDER

20          Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled

21   for September 10, 2021 at 2:00 p.m. is continued until September 24, 2021, at 2:00 p.m.

22
23   IT IS SO ORDERED.

24
        Dated:     September 9, 2021                         /s/
25                                                    UNITED STATES MAGISTRATE JUDGE
26
27
28



     STIPULATION AND [PROPOSED] ORDER
